575 F.3d 715 (2009)
Akube Wuromoni NDOROMO, also known as Akiuber Ndoromo James, Appellant
v.
Eric H. HOLDER, Jr., U.S. Attorney General, et al., Appellees.
No. 09-5114.
United States Court of Appeals, District of Columbia Circuit.
August 3, 2009.
Akube Wuromoni Ndoromo, Brooklyn, NY, pro se.
Before SENTELLE, Chief Judge, and TATEL and BROWN, Circuit Judges.

JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplements filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court's order, filed March 16, 2009, be affirmed. The district court properly dismissed appellant's complaint for failure to state a claim for damages under 42 U.S.C. § 1983 because imprisonment following conviction for a crime does not *716 violate the Thirteenth Amendment. See U.S. Const. amend. XIII. To the extent appellant challenges the fact or duration of his confinement, he must first "prove that the conviction or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such determination, or called into question by a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 478-79, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.